If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
              revision until final publication in the Michigan Appeals Reports.




                      STATE OF MICHIGAN

                         COURT OF APPEALS



JOHN HOLETON and PAULINE HOLETON,                              FOR PUBLICATION
                                                               May 7, 2019
           Plaintiffs-Appellees,                               9:15 a.m.

v                                                              No. 341624
                                                               Wayne Circuit Court
CITY OF LIVONIA, LAURA M. TOY, JOHN R.                         LC No. 14-000104-CZ
PASTOR, BRANDON M. KRITZMAN, JAMES
C. MCCANN, JOE LAURA, THOMAS A.
ROBINSON, CITY OF LIVONIA CITY
COUNCIL, CITY OF LIVONIA CITY
COUNCIL’S INFRASTRUCTURE
COMMUNITY TRANSIT COMMITTEE, and
LIVONIA POLICE OFFICER JOHN DOE,

           Defendants,
and

MAUREEN MILLER BROSNAN,

           Defendant-Appellant.


JOHN HOLETON and PAULINE HOLETON,

           Plaintiffs-Appellees,

v                                                              No. 341847
                                                               Wayne Circuit Court
CITY OF LIVONIA, LAURA M. TOY,                                 LC No. 14-000104-CZ
MAUREEN MILLER BROSNAN, JOHN R.
PASTOR, BRANDON M. KRITZMAN, JAMES
C. MCCANN, JOE LAURA, THOMAS A.
ROBINSON, CITY OF LIVONIA CITY
COUNCIL, CITY OF LIVONIA CITY
COUNCIL’S INFRASTRUCTURE
COMMUNITY TRANSIT COMMITTEE, and


                                           -1-
LIVONIA POLICE OFFICER JOHN DOE,

               Defendants-Appellants.


Before: MURRAY, C.J., and SAWYER and REDFORD, JJ.

PER CURIAM.

        These consolidated appeals originated in a claim that defendants violated the Open
Meetings Act (OMA), MCL 15.261 et seq., or otherwise wrongfully interfered with the rights of
plaintiffs, John and Pauline Holeton, to participate in meetings held by Livonia’s city council. In
Docket No. 341624, defendant Maureen Miller Brosnan appeals by right the trial court’s order
denying her motion for summary disposition of the Holetons’ claim under 42 USC 1983,
premised in part on her assertion of governmental immunity. In Docket No. 341847, defendants
City of Livonia, City of Livonia City Council, City of Livonia City Council’s Infrastructure
Community Transit Committee (the Infrastructure Committee), Laura M. Toy, Maureen Miller
Brosnan, John R. Pastor, Brandon M. Kritzman, James C. McCann, Joe Laura, Thomas A.
Robinson, and an unknown police officer, appeal by leave granted the trial court’s order denying
in part their motion for summary disposition of the same claim. For the reasons more fully
explained below, we reverse the trial court’s decision to deny defendants’ motions to dismiss the
Holetons’ claim under 42 USC 1983.

                                        I. BASIC FACTS

        The individual defendants, other than the unknown police officer, were, or are, members
of Livonia City Council. The Holetons are self-styled “community activists” who want to raise
public awareness about the harms associated with DTE Energy’s advanced metering
infrastructure—otherwise known as “smart meters”—and do so in part by attending local
governmental meetings, such as those held by the City Council. The Holetons sued defendants
in January 2014 for violating the OMA. The case reached this Court, then our Supreme Court,
and was eventually remanded for further proceedings. See Holeton v Livonia, unpublished per
curiam opinion of the Court of Appeals, issued August 2, 2016 (Docket No. 321501).

        In August 2017, the Holetons filed an amended complaint that stated additional claims,
including a claim that Brosnan violated their rights guaranteed by the First and Fourteenth
Amendments to the Constitution of the United States when she expelled Pauline from a meeting
of the Infrastructure Committee held in March 2012. Brosnan ostensibly ordered Pauline to
leave for violating an address-the-chair rule. Defendants each moved for summary disposition of
the Holetons’ claims in September 2017. Although the trial court dismissed many of the
Holetons’ claims, it allowed the Holetons’ claims under 42 USC 1983 to proceed against
Brosnan and the City Council.

       These appeals followed.




                                                -2-
                      II. BROSNAN’S APPEAL IN DOCKET NO. 341624

        In her appeal, Brosnan argues that the trial court erred when it denied her motion to
dismiss the Holetons’ claims under 42 USC 1983. Specifically, she argues that the trial court
should have granted her motion because the Holetons failed to identify a federal constitutional or
statutory right that she violated. In the alternative, she maintains that the Holetons failed to
overcome her qualified immunity.

        This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Barnard Mfg Co, Inc v Gates Performance Engineering, Inc, 285 Mich. App. 362, 369; 775
NW2d 618 (2009). This Court also reviews de novo whether Brosnan had qualified immunity
for her actions. See Morden v Grand Traverse Co, 275 Mich. App. 325, 340; 738 NW2d 278
(2007).

       Congress provided a cause of action for persons who have been deprived of their rights
by persons acting under color of state law:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress . . . . [42 USC
       1983.]

        In order to establish a claim under 42 USC 1983, the plaintiff must plead and be able to
prove that the defendant deprived him or her of a right secured by the Constitution of the United
States or the laws of the United States and that the defendant was acting under color of state law
when he or she deprived the plaintiff of the right. See Morden, 275 Mich. App. at 332.

         In this case, the Holetons alleged that their participation in the public meetings implicated
their rights under the First Amendment—their right to petition the government and their right to
freely speak their views. They further alleged that Brosnan intentionally or with callous
disregard for their rights caused Pauline to be removed from a meeting, which violated their
rights to free speech and to petition the government. They claimed that Brosnan’s actions
deprived Pauline of her rights under the Fourteenth Amendment as well, and they suggested that
she was deprived of liberty. They indicated that there was no probable cause to remove Pauline
from the meeting held on March 19, 2012.

      It is apparent that the Holetons’ claim under 42 USC 1983—as alleged—arose solely
from Brosnan’s conduct at the meeting of the Infrastructure Committee held in March 2012.
More specifically, they alleged that Brosnan’s decision to order Pauline to leave the meeting
amounted to a deprivation her federal constitutional rights.

       In her motion for summary disposition, Brosnan properly noted that she was entitled to
summary disposition on the grounds that the Holetons failed to show that Brosnan unlawfully
deprived Pauline of her rights under the First Amendment or the Fourteenth Amendment. She

                                                 -3-
also identified grounds for concluding that she had qualified immunity and that the Holetons
could not establish grounds for avoiding her qualified immunity. Because she filed a properly
supported motion for summary disposition on those grounds, the Holetons had to respond and
establish that there was, at the very least, a question of fact as to whether Brosnan violated an
identifiable right, and that the right was so clearly established that no reasonable chairperson
would have acted in the way that Brosnan did. See Barnard Mfg, 285 Mich. App. at 374-375.

        In response, the Holetons argued that the address-the-chair rule was selectively applied
and favored Livonia’s citizens. They then argued that Pauline’s expulsion violated her right to
petition the committee. However, they did not discuss: the relevant law, whether the evidence
showed that Pauline actually violated the address-the-chair rule, the reasonableness of the rule,
or the reasonableness of Brosnan’s decision to ask Pauline to leave in response to Pauline’s
purported failure to comply with the rule and her behavior at the podium. Rather, the Holetons
appeared to argue that expelling a member of the public for violating a rule was per se a violation
of that person’s First Amendment rights to speak and petition because expulsion can only be
done when someone disturbs the peace under the OMA. They similarly argued that the
requirements of the OMA were clear, and, as such, Brosnan did not have qualified immunity.
They also suggested that acts by the committee members at past meetings, such as interrupting
the Holetons and making dismissive remarks, showed that Brosnan and the other council
members were motivated by a desire to violate Pauline’s speech and petition rights.

         It is well settled that the First Amendment prevents government from interfering with the
speech of private individuals on the basis of the message expressed. See Turner Broadcasting
Sys, Inc v Fed Communications Comm, 512 U.S. 622, 641; 114 S. Ct. 2445; 129 L. Ed. 2d 497
(1994). The amendment does not, however, prevent governments from enacting content-neutral
restrictions that impose incidental limitations on speech. Id. at 662. That is so because the First
Amendment does not protect the right to publicize one’s views whenever, however, and
wherever one pleases. See Wood v Moss, 572 U.S. 744, 757; 134 S. Ct. 2056; 188 L. Ed. 2d 1039
(2014). Additionally, as Brosnan correctly notes on appeal, the committee meeting at issue was
a limited public forum. See Perry Ed Assn v Perry Local Educators’ Assn, 460 U.S. 37, 45; 103 S
Ct 948; 74 L. Ed. 2d 794 (1983); Reza v Pearce, 806 F3d 497, 502-503 (CA 9, 2015) (stating that
city council meetings are dedicated solely to the discussion of certain topics and, therefore, are a
limited public forum); Rowe v City of Cocoa, 358 F3d 800, 803 (CA 11, 2004) (“As a limited
public forum, a city council meeting is not open for endless public commentary speech but
instead is simply a limited platform to discuss the topic at hand.”). For limited public fora, the
state may impose reasonable regulations on speech so as to reserve the forum for its intended
purposes, as long as the regulation does not suppress expression on the basis of the speaker’s
view. Perry Ed Assn, 460 U.S. at 45-46. The First Amendment also prohibits government
officials from punishing individuals for engaging in protected speech, see Lozman v Riviera
Beach, ___ US ___, ___; 138 S. Ct. 1945, 1949; 201 L. Ed. 2d 342 (2018), and secures the right to
petition the government for redress of grievances, see BE & K Constr v Nat’l Labor Relations
Bd, 536 U.S. 516, 524; 122 S. Ct. 2390; 153 L. Ed. 2d 499 (2002). These protections apply to the
states through the Fourteenth Amendment. See Mills v Alabama, 384 U.S. 214, 218; 86 S. Ct.
1434; 16 L. Ed. 2d 484 (1966).

      In this case, the Holetons did not allege or present any evidence that Brosnan
implemented an address-the-chair rule in order to curtail anyone’s speech on the basis of the
                                                -4-
content or viewpoint expressed. They also did not allege or present evidence that the rule was
unreasonable for the forum. See Perry Ed Assn, 460 U.S. at 45. They did not allege or present
any evidence that they had actually been prevented from speaking at a previous meeting or that
the implementation of the rule denied them the right to petition the committee at the meeting in
March 2012.

        It is undisputed that the Holetons had been able to speak at previous meetings. Similarly,
the evidence showed that Pauline was invited to express her views at the committee’s meeting in
March 2012 and was given the opportunity to express her views at that meeting. The Holetons
failed to allege or present evidence that Brosnan or the council members engaged in a pattern or
plan of harassment and intimidation that prevented them from exercising their First Amendment
rights premised on the content of their speech or their viewpoint. See Lozman, ___ US at ___;
138 S. Ct. at 1954-1955. Instead, the Holetons premised their claim under 42 USC 1983 on the
fact that Brosnan took steps to end Pauline’s speech and petition activities for failing to comply
with an address-the-chair rule; they suggest that Brosnan could not do so absent a breach of the
peace by Pauline. Stated another way, the Holetons did not allege or argue that Brosnan or the
council had formulated a plan to retaliate against the Holetons on the basis of their previously
expressed viewpoints. See id. They relied solely on Brosnan’s decision to implement an
address-the-chair rule and enforce that rule.

       The evidence showed that the City Council scheduled the meeting to address citizen
concerns about smart meters, which previous meetings of the City Council had shown to be a
contentious issue. By requiring commentary to be directed to the chair, Brosnan ensured that
commentators would not be inciting other attendees to heckle or debate the commentator, or
otherwise disrupt the orderly progress of the commentary. The City Council had a significant
governmental interest in conducting orderly and efficient meetings. See Rowe, 358 F3d at 802-
803. The rule was on its face reasonably calculated to ensure the orderly participation of the
community members who wished to express their views without targeting the content or their
viewpoint. Accordingly, the rule was reasonable and consistent with the requirements of the
First Amendment for limited public fora. See Perry Ed Assn, 460 U.S. at 45-46.

        As noted, the address-the-chair rule did not by itself target the speaker’s viewpoint and
did not prevent anyone from petitioning the Infrastructure Committee. Brosnan also provided
reasonable notice of the rule by explaining the nature of the rule before the meeting of the
Infrastructure Committee. The mere existence of the rule—without regard to the propriety of its
promulgation—did not violate the Holetons’ First Amendment rights or their right to due process
under the Fourteenth Amendment. Additionally, although removing Pauline for a violation of
the rule might have amounted to a violation of Michigan’s OMA, see MCL 15.263(6), a
violation of the OMA does not itself establish that Brosnan’s actions also deprived Pauline of her
rights under the First and Fourteenth Amendments. See, e.g., Davis v Scherer, 468 U.S. 183, 194-
196; 104 S. Ct. 3012; 82 L. Ed. 2d 139 (1984) (rejecting the contention that a violation of a related
state statute or regulation necessarily renders the state actor’s actions unreasonable for purposes
of determining qualified immunity). Indeed, because a council meeting is a limited public
forum, the council can promulgate rules limiting the content and extent of the commentary and
can provide for the expulsion of persons who disrupt the orderly progress of the meeting. See
Eichenlaub v Indiana Twp, 385 F3d 274, 281 (CA 3, 2004) (upholding removal of a member of
the public where the evidence showed that the speaker was repetitive and truculent and
                                                -5-
explaining that restricting such behavior prevented the speaker from hijacking the proceedings,
which would infringe the First Amendment rights of other would-be participants); see also White
v Norwalk, 900 F2d 1421, 1425-1426 (CA 9, 1990) (holding that an ordinance was not facially
invalid under the First Amendment because it allowed the moderator of a city council’s meeting
to eject an audience member for disruptions short of a breach of the peace). It is also not a
violation of the Equal Protection Clause of the Fourteenth Amendment for a municipality to
favor commentary by its own citizens over noncitizens, as long as the rule does not discriminate
on the basis of speaker’s view. See Rowe, 358 F3d at 803 (“It is reasonable for a city to restrict
the individuals who may speak at meetings to those individuals who have a direct stake in the
business of the city—e.g., citizens of the city or those who receive a utility service from the
city—so long as that restriction is not based on the speaker’s viewpoint.”).

        In this case, the evidence showed that Brosnan gave Pauline a reasonable opportunity to
address the committee at the meeting. It is true that Brosnan immediately admonished Pauline to
address the chair and referred to previous encounters, but the video evidence showed that
Brosnan’s remarks were occasioned by the fact that Pauline immediately began to address the
audience rather than the chair. And Pauline did so after another commentator had resorted to
personal attacks on the DTE representatives and a general increase in the tensions at the meeting.
Nevertheless, there was no evidence that Brosnan selectively applied the address-the-chair rule
on the basis of the speaker’s viewpoint, or enforced it without warning or in a capricious or
arbitrary manner. Indeed, the evidence showed that she applied the rule to several previous
speakers from both Livonia and outside communities. The evidence also demonstrated that
Brosnan twice admonished Pauline to comply with the rule but still provided her with an
opportunity to start over. The evidence showed that Brosnan allowed John Holeton to speak
without interruption for several minutes after Pauline left the meeting, which belies the notion
that Brosnan used the rule as a pretext to discriminate against the Holetons on the basis of their
previously expressed views. The video also showed that Pauline was dismissive and demeaning
toward Brosnan and the representative from DTE Energy. Brosnan’s efforts to moderate the
meeting were reasonable given the limited forum. See Perry Ed Assn, 460 U.S. at 45-46. The
Holetons failed to establish that Brosnan violated Pauline’s constitutional rights by admonishing
her to follow the rule and then asking her to leave when she was unwilling to comply with the
rule. On this record, no reasonable jury could find that Brosnan implemented the address-the-
chair rule to retaliate against the Holetons or that she otherwise deprived them of their rights by
enforcing the rule. See MCR 2.116(C)(10); Quinto v Cross & Peters Co, 451 Mich. 358, 367,
547 NW2d 314 (1996) (recognizing that the nonmoving party must present evidence sufficient
“to permit a reasonable jury” to find in favor of the nonmoving party).

        The trial court also erred when it refused to grant Brosnan’s motion on the basis of
qualified immunity. An official has qualified immunity from suits under 42 USC 1983 when the
official’s conduct “does not violate clearly established statutory or constitutional rights of which
a reasonable person would have known.” Kisela v Hughes, ___ US ___, ___; 138 S. Ct. 1148,
1152; 200 L. Ed. 2d 449 (2018) (quotation marks and citation omitted). “The doctrine of qualified
immunity protects government officials from liability for civil damages insofar as their conduct
does not violate clearly established statutory or constitutional rights of which a reasonable person
would have known.” Pearson v Callahan, 555 U.S. 223, 231; 129 S. Ct. 808; 172 L. Ed. 2d 565



                                                -6-
(2009) (quotation marks and citation omitted). Before allowing a claim to proceed, courts must
determine that the plaintiff has established two elements that defeat qualified immunity:

       First, a court must decide whether the facts that a plaintiff has alleged or shown
       make out a violation of a constitutional right. Second, if the plaintiff has satisfied
       this first step, the court must decide whether the right at issue was ‘clearly
       established’ at the time of defendant’s alleged misconduct. [Id. at 232 (quotation
       marks and citations omitted).]

        The focus of the inquiry is on whether the official had “fair notice that her conduct was
unlawful;” and, for that reason, the reasonableness of the act must be judged against the
backdrop of the law at the time of the conduct. Kisela, ___ US at ___; 138 S. Ct. at 1152
(quotation marks and citations omitted). The allegations and facts must show that it would have
been clear to a reasonable official in the defendant’s position that his or her conduct was
unlawful under the situation that he or she confronted. Wood, 572 U.S. at 758. The Supreme
Court of the United States has also repeatedly admonished lower courts “not to define clearly
established law at a high level of generality.” Kisela, ___ US at ___; 138 S. Ct. at 1152 (quotation
marks and citation omitted). Although there need not be a case directly on point for a right to be
clearly established, existing precedent must have placed the constitutional question beyond
debate. Id. It was, therefore, not sufficient for the Holetons to assert that it was clearly
established that the First Amendment protects speech and the right to petition government, or
that the Fourteenth Amendment ensures the right to due process. In order to survive summary
disposition of the claim alleged in this case, the Holetons had to show that it was clearly
established that the First Amendment or Fourteenth Amendment prevented a committee chair
from enforcing an otherwise reasonable and viewpoint-neutral procedural rule—the address-the-
chair rule—by expelling a person who does not comply with the rule under similar facts. This,
they did not do.

        The Holetons relied solely on the fact that the OMA prohibited expulsion absent a breach
of the peace at the meeting. The requirements of the OMA do not establish the parameters of the
rights protected under the First and Fourteenth Amendments. See Davis, 468 U.S. at 194-196.
And it has been held that an ordinance that allows expulsion short of a breach of the peace is
constitutional. See White, 900 F2d at 1425-1426. Under the state of the law applicable to
limited public fora, a reasonable chairperson might conclude that, consistent with the First and
Fourteenth Amendments, he or she could properly enforce an otherwise reasonable and
viewpoint-neutral rule by expelling a member of the audience who repeatedly violated the rule
and was thereby disrupting the orderly progress of the meeting. This is especially true when—as
in this case—the chairperson warned the speaker and gave her the opportunity to comply with
the rule. No reasonable jury could find that a reasonable chairperson in Brosnan’s shoes would
have understood that she was violating Pauline’s First Amendment rights by implementing and
enforcing the address-the-chair rule under those circumstances. See Kisela, ___ US at ___; 138
S. Ct. at 1153. The Holetons failed to establish that Brosnan was not entitled to qualified
immunity for resorting to expulsion rather than some other less drastic remedy for the rule
violation.

      As Brosnan correctly notes on appeal, it was unclear from the amended complaint and
arguments made before the trial court how Brosnan purportedly violated the Holetons’ rights

                                                -7-
under the Fourteenth Amendment. The First Amendment applies to state actors through the
Fourteenth Amendment. As such, the Holetons’ claim under 42 USC 1983 could be viewed as a
First Amendment claim. However, the Holetons failed to establish a violation of their First
Amendment rights. They also asserted that Brosnan and the unnamed officer deprived Pauline
of liberty without due process of law. But they did not clarify the nature of the claim in response
to Brosnan’s motion for summary disposition. They did not identify the specific right violated
and did not show that a reasonable chairperson in Brosnan’s position would have known that her
acts or omissions violated a clearly established right under the Fourteenth Amendment. See
Kisela, ___ US at ___; 138 S. Ct. at 1153.

        Once Brosnan made a properly supported motion for summary disposition of the
Holetons’ claim under the Fourteenth Amendment, the Holetons were obligated to demonstrate
the nature of the right at issue and that qualified immunity did not apply. It was not enough that
a state actor’s actions might have had some conceivable effect on life, liberty, or property. See
Moore v Detroit, 128 Mich. App. 491, 501-502; 340 NW2d 640 (1983). It was undisputed that
Pauline had notice of the rule, was admonished to follow the rule, and failed to do so. She had
notice and an opportunity to comply before being expelled. That process may have been
sufficient under the circumstances. See Hinky Dinky Supermarket, Inc v Dep’t of Community
Health, 261 Mich. App. 604, 606; 683 NW2d 759 (2004). There was also no evidence that
anyone physically handled Pauline or otherwise inhibited her freedom of movement. On this
record, the Holetons failed to identify an independent violation of a right guaranteed under the
Fourteenth Amendment, which could support a claim under 42 USC 1983. Accordingly, the trial
court should also have dismissed the Holetons’ claim under 42 USC 1983 to the extent that they
relied on a deprivation of a right other than the rights guaranteed under the First Amendment.

                III. THE CITY COUNCIL’S APPEAL IN DOCKET NO. 341847

        The City Council also argues on appeal that the trial court erred when it denied its motion
for summary disposition of the Holetons’ claim under 42 USC 1983. The City Council argues
that the trial court erred to the extent that it denied its motion because the City Council could be
held liable for Brosnan’s acts under a theory of respondeat superior and erred because the City
Council is not an entity that is capable of being sued.

        It is well settled that a municipality is a person that can be sued under 42 USC 1983 for a
deprivation of rights protected by the Constitution of the United States or a federal statute. See
Johnson, 502 Mich. at 762. However, it is equally clear that a plaintiff cannot predicate liability
on a respondeat superior theory. Id. at 763. Rather, the plaintiff must plead and be able to prove
that the municipality’s policy or custom directly led to the deprivation of the federal
constitutional or statutory right at issue. Id. at 762. “A constitutional violation is attributable to
a municipality if ‘the action that is alleged to be unconstitutional implements or executes a policy
statement, ordinance, regulation, or decision officially adopted and promulgated by that body’s
officers.’ ” Id. at 762, quoting Monell v Dep’t of Social Servs of the City of New York, 436 U.S.
658, 690; 98 S. Ct. 2018; 56 L. Ed. 2d 611 (1978).

       As discussed in Brosnan’s appeal, the Holetons failed to show that Brosnan’s actions
deprived them of a right protected under the First or Fourteenth Amendment. Brosnan’s address-
the-chair rule was reasonable and viewpoint neutral, as permitted for limited public fora. See

                                                 -8-
Perry Ed Assn, 460 U.S. at 45-46. Moreover, Brosnan could ensure the orderly progress of the
meeting by enforcing the rule, see Rowe, 358 F3d at 803, and expulsion was not a
constitutionally suspect remedy, see White, 900 F2d at 1425-1426. The Holetons further could
not rely on a violation of the OMA to establish a violation of right protected by the First or
Fourteenth Amendments. See Davis, 468 U.S. at 194-196. On the record before the trial court,
Brosnan’s actions were permissible under the First and Fourteenth Amendments. The Holetons
failed to establish a question of fact for the jury as to whether Brosnan’s implementation and
enforcement of the address-the-chair rule violated their constitutional rights. As such, even if
Brosnan acted pursuant to a policy or procedure implemented by Livonia, a reasonable jury
could not find that the policy caused a deprivation of rights. See Johnson, 502 Mich. at 762. For
these reasons, the trial court should have dismissed the Holetons’ claim under 42 USC 1983 as to
all defendants. See Barnard Mfg, 285 Mich. App. at 374-375.

                                      IV. CONCLUSION

        Because the Holetons failed to identify a deprivation of their rights under the First and
Fourteenth Amendments to the Constitution of the United States, the trial court should have
dismissed their claims under 42 USC 1983 as to all defendants. For that reason, we reverse the
trial court’s decision to deny the motions for summary disposition of the Holetons’ claims under
42 USC 1983 in both dockets, and remand this case for entry of an order dismissing the claims.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. Because this appeal involved issues of importance to the general public, we
order that none of the parties may tax their costs. See MCR 7.219(A).



                                                           /s/ Christopher M. Murray
                                                           /s/ David H. Sawyer
                                                           /s/ James Robert Redford




                                               -9-